
	
		I
		111th CONGRESS
		1st Session
		H. R. 497
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Ellsworth (for
			 himself, Mr. Rahall, and
			 Mr. Paul) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  incentives for improving mine safety.
	
	
		1. Advanced mine safety
			 equipment credit in lieu of expensing
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					45R.Advanced mine
				safety equipment credit
						(a)In
				generalFor purposes of section 38, the advanced mine safety
				equipment credit determined under this section for the taxable year is an
				amount equal to 50 percent of the amount paid or incurred by the taxpayer
				during the taxable year for qualified advanced mine safety equipment
				property.
						(b)Qualified
				advanced mine safety equipment propertyFor purposes of this section, the term
				qualified advanced mine safety equipment property means any
				advanced mine safety equipment property for use in any underground mine located
				in the United States—
							(1)the original use of
				which commences with the taxpayer,
							(2)which is property of a character subject to
				the allowance for depreciation, and
							(3)which is placed in
				service by the taxpayer after the date of the enactment of this section.
							(c)Advanced mine
				safety equipment propertyFor purposes of this section, the term
				advanced mine safety equipment property means any of the
				following:
							(1)Emergency
				communication technology or device which is used to allow a miner to maintain
				constant communication with an individual who is not in the mine.
							(2)Electronic
				identification and location device which allows an individual who is not in the
				mine to track at all times the movements and location of miners working in or
				at the mine.
							(3)Emergency
				oxygen-generating, self-rescue device which provides oxygen for at least 90
				minutes.
							(4)Pre-positioned
				supplies of oxygen which (in combination with self-rescue devices) can be used
				to provide each miner on a shift, in the event of an accident or other event
				which traps the miner in the mine or otherwise necessitates the use of such a
				self-rescue device, the ability to survive for at least 48 hours.
							(5)Comprehensive
				atmospheric monitoring system which monitors the levels of carbon monoxide,
				methane, and oxygen that are present in all areas of the mine and which can
				detect smoke in the case of a fire in a mine.
							(d)Basis
				adjustmentFor purposes of this subtitle, if a credit is
				determined under this section in connection with any expenditure for any
				property, the increase in the basis of such property which would (but for this
				subsection) result from such expenditure shall be reduced by the amount of the
				credit so determined.
						(e)ReportingNo
				credit shall be determined under subsection (a) with respect to any taxpayer
				for any taxable year unless such taxpayer files with the Secretary a report
				containing such information with respect to the operation of the mines of the
				taxpayer as the Secretary shall
				require.
						.
			(b)Denial of double
			 benefitSection 280C of such Code is amended by adding at the end
			 the following new subsection:
				
					(g)Advanced mine
				safety equipment creditNo deduction shall be allowed for that
				portion of the expenses otherwise allowable as a deduction for the taxable year
				which is equal to the amount of the credit determined for the taxable year
				under section
				45R(a).
					.
			(c)Allowance of
			 credit against alternative minimum taxSubparagraph (B) of section 38(c)(4) of
			 such Code is amended by redesignating clauses (vi) through (viii) as clauses
			 (vii) through (ix), respectively, and by inserting after clause (v) the
			 following new clause:
				
					(vi)the credit
				determined under section
				45R.
					.
			(d)Repeal of
			 election To expense advanced mine safety equipment
				(1)Part VI of
			 subchapter B of chapter 1 of such Code is amended—
					(A)by striking
			 section 179E, and
					(B)by striking the
			 item relating to such section in the table of sections of such part.
					(2)Section 263(a)(1)
			 of such Code is amended by striking subparagraph (L), by striking ,
			 or at the end of subparagraph (K) and inserting a period, and by
			 inserting or at the end of subparagraph (J).
				(3)Section
			 312(k)(3)(B) of such Code is amended by striking 179D, or 179E
			 each place it appears in the heading and text thereof and inserting or
			 179D.
				(4)Paragraphs (2)(C)
			 and (3)(C) of section 1245(a) of such Code are each amended by striking
			 179E,.
				(e)Conforming
			 amendments
				(1)Section 38(b) of such Code is amended by
			 striking plus at the end of paragraph (34), by striking the
			 period at the end of paragraph (35) and inserting , plus, and by
			 adding at the end the following:
					
						(36)the advanced mine
				safety equipment credit determined under section
				45R(a).
						.
				(2)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 45Q the following new
			 item:
					
						
							Sec. 45R. Advanced mine safety equipment
				credit.
						
						.
				(f)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			2.Mine rescue team
			 training credit increased, allowed against AMT, and made permanent
			(a)Increased credit
			 amountSubsection (a) of section 45N of the Internal Revenue Code
			 of 1986 is amended—
				(1)by striking
			 20 percent in paragraph (1) and inserting 40
			 percent, and
				(2)by striking
			 $10,000 in paragraph (2) and inserting
			 $20,000.
				(b)Allowance of
			 credit against alternative minimum taxSubparagraph (B) of section 38(c)(4) of
			 such Code, as amended by this Act, is amended by redesignating clauses (vi)
			 through (ix) as clauses (vii) through (x), respectively, and by inserting after
			 clause (v) the following new clause:
				
					(vi)the credit
				determined under section
				45N,
					.
			(c)Repeal of
			 terminationSection 45N of such Code is amended by striking
			 subsection (e).
			(d)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
				(2)Allowance of
			 credit against alternative minimum taxThe amendments made by
			 subsection (b) shall apply to credits determined under section 45N of the
			 Internal Revenue Code of 1986 in taxable years beginning after the date of the
			 enactment of this Act, and to carrybacks of such credits.
				
